Citation Nr: 1028440	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a cold 
injury, to include peripheral neuropathy of the upper and lower 
extremities.  

2.  Entitlement to service connection for a right hand and arm 
disability.  

3.  Entitlement to service connection for the residuals of an 
injury to the cervical spine.

4.  Entitlement to service connection for the residuals of an 
injury to the lumbar spine.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1953 to September 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  
A copy of the transcript of that hearing is of record.

This case was previously before the Board in February 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in April 2010 (after certification of the 
case to the Board) the veteran submitted additional evidence 
directly to the Board.  Subsequently, in June 2010, the Veteran 
submitted a waiver of RO jurisdiction regarding this evidence.  
As such, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The probative evidence of record reveals that the Veteran's 
current residuals of a cold injury, to include peripheral 
neuropathy of the upper and lower extremities, are causally 
related to the Veteran's active service.

2.  The probative evidence of record reveals that the Veteran's 
current right hand and arm disability is causally related to the 
Veteran's active service.

3.  The probative evidence of record reveals that the Veteran's 
cervical spine disorder is causally related to the Veteran's 
active service.

4.  The Veteran's currently diagnosed severe lumbar spine 
osteoarthritis and severe lumbar degenerative disc disease are 
not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury, to include peripheral neuropathy 
of the upper and lower extremities, were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  A right hand and arm disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

3.  A cervical spine disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  A lumbar spine disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, the law provides 
that, where a Veteran served ninety days or more of active 
military service, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection. To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Residuals of a Cold Injury

The Veteran seeks entitlement to residuals of a cold injury.  The 
Veteran contends that he was exposed to extreme cold while 
serving in the Republic of Korea as a lineman.  The Veteran has 
submitted photographs of himself amongst the snow in his uniform 
while stationed in the Republic of Korea.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any cold injury.  Upon 
examination at separation from service in September 1956 the 
Veteran was not noted to have any residuals of a cold injury.

The Veteran was afforded a VA Compensation and Pension (C&P) cold 
injury protocol examination in April 2005.  The Veteran reported 
that he served in Korea as a lineman.  He stated that he got 
frostbite of the hands and feet and that his hands and feet have 
remained painful at times since service.  The Veteran reported 
numbness of the third, fourth, and fifth fingers on the right 
hand.  He was noted to have dry skin, for which he uses a cream, 
and problems with his toenails.  The Veteran stated that he did 
not seek medical help in service or after service for his 
condition.  

Upon physical examination the Veteran's hands were slightly 
bluish and warm in temperature.  The radial pulses were intact 
and there was a slight decrease in grip strength.  Mild 
degenerative joint disease and slightly dry skin was noted.  The 
Veteran's nails were slightly brittle.  The feet were slightly 
reddish and there was decreased hair growth from the mid tibia 
down.  There was onychomycosis of the toenails and the dorsalis 
pedis pulses were intact.  There was slight callus formation over 
the bottom of the feet.  The feet were cold to the touch.  X-rays 
were noted not to reveal any plain film evidence of a frostbite 
injury.  The Veteran was noted to have hammer toe deformities.  
The Veteran was diagnosed with a cold injury; however, no opinion 
was rendered regarding the etiology of the Veteran's cold injury.

In April 2005 the Veteran was afforded a VA C&P peripheral nerves 
examination.  The Veteran reported neuropathy symptoms in both 
the upper and lower extremities.  He reported numbness, tingling, 
and paresthesias of the hands, legs, and feet off and on since he 
was exposed to sub-zero temperatures in service.  Upon physical 
examination the Veteran's motor strength was 5/5 all over. There 
was slight atrophy on the thenar muscles on the right and left 
hand.  Deep tendon reflexes were 2+ for the biceps, 1+ for the 
brachioradialis, and 2+ for the triceps, symmetrical.  
Coordination of finger to nose was intact and heel to shin was 
slower bilaterally than average.  There was decreased pinprick 
and light touch sensation in both upper and lower extremities, 
distally, with more loss of sensation in the lower extremities.  
There was sensory loss in the right hand and right fourth and 
fifth digits of the right hand.  "Vibration sense and position 
sense were decreased in both feet distally" and Rhomberg's test 
was positive.  The Veteran was diagnosed with peripheral 
neuropathy that was moderate to severe and progressive in nature.  
The examiner rendered the opinion that the Veteran's peripheral 
neuropathy was most likely secondary to residuals of a cold 
injury in service.

The Veteran was afforded a VA C&P cold injury protocol 
examination in April 2009.  The Veteran reported that he was 
exposed to cold weather in both upper extremities and lower 
extremities while service in Korea.  The examiner noted that the 
Veteran was not treated for frostbite while in Korea and had 
proper protection from the cold while in service.  The Veteran 
complained of cold hands and cold feet bilaterally.  He also 
complained of arthritis in his hands and feet bilaterally.  The 
Veteran had no history of hyperhidrosis, insomnia, skin 
breakdown, or amputation.  The Veteran did not have any coronary 
artery disease, hypertension, skin cancer in the feet, or plantar 
calluses.  The Veteran denied Raynaud's phenomenon in the upper 
extremities and denied a history of skin discoloration in the 
upper extremities.  There was no history of nail changes in the 
upper extremities.  The Veteran complained of nail changes in 
both feet and arthritis in the toes.  He reported numbness and 
tingling in the hands and feet.  There was no edema or skin 
discoloration in the feet.  Physical examination of the hands 
revealed that the Veteran's hands were warm.  He had radial 
pulses that were palpable bilaterally.  His nails appeared normal 
bilaterally.  He had no skin discoloration, breakdown, or 
ulceration.  The skin was moist and he had no skin dryness.  
There were questionable sensory changes present in the upper 
extremities.  There was minimal to no arthritic changes.  
Physical examination of the feet revealed that the feet were 
warm.  There was minimal discoloration of the skin at the ankles 
and lower third of the leg due to superficial varicose veins.  
There was minimal dryness noted.  There was no plantar callus.  
The dosalis pedis pulse was palpable.  There were questionable 
sensory changes and minimal to no arthritic changes in the lower 
extremities.  There was a fungal infection in the big toenails 
and 3rd and 4th toenails.  There was no skin breakdown or 
ulceration.  The Veteran had hair loss in the lower third of the 
legs bilaterally.  The examiner diagnosed the Veteran with a cold 
injury to the hands and feet with minimal residuals.

In June 2009 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran reported that he experienced symptoms 
of peripheral neuropathy in and since service.  He complained of 
tingling, numbness, and paresthesias, mostly in the lower 
extremities, and reported that he was exposed to extreme cold in 
service.  Physical examination revealed that the Veteran had 
strength of 5/5 except in the right hand where there was a slight 
flexion contracture noted and a slightly decreased grip strength.  
There was no atrophy.  Deep tendon reflexes of the upper 
extremities were 2+ and symmetrical in the biceps and 
brachioradialis.  The triceps had deep tendon reflexes of 1+.  
The Veteran had knee jerks of 2+ and ankle jerks of 1+.  The 
Veteran was noted to have plantars that were flexor.  Sensory 
examination revealed "moderately decreased pinprick and light 
touch sensation . . . distally and asymmetrically on both upper 
extremities on both hands."  The decrease in sensation was noted 
to be more pronounced on the right side than the left side.  The 
Veteran also had moderately decreased sensation to pinprick and 
light touch that was symmetrical in the lower extremities.  A 
moderately decreased vibration sensation was noted in both big 
toes.  "Position sense was slightly decreased on both big toes 
also."  The examiner diagnosed the Veteran with peripheral 
neuropathy of the upper and lower extremities most likely 
secondary to residuals of a cold injury in service.  The examiner 
noted that the Veteran's neuropathy symptoms started many years 
before the Veteran's diabetes was discovered and, therefore, it 
was at least as likely as not that the Veteran's current 
peripheral neuropathy was due to residuals of a cold injury that 
occurred in service.  

The Board finds that entitlement to service connection for 
residuals of a cold injury, to include peripheral neuropathy of 
the upper and lower extremities is warranted.  The Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any cold injury.  The Veteran's service 
personnel records reveal that the Veteran served in the Republic 
of Korea.  The Veteran has reported that he was exposed to 
extreme cold in the Republic of Korea and has submitted 
photographs of himself in the snow while in service.  After 
multiple examinations the Veteran was diagnosed with residuals of 
a cold injury and after examination in April 2005 and June 2009 
the Veteran's residuals of a cold injury were associated by the 
examiners with the Veteran's exposure to extreme cold in service.  
As such, entitlement to service connection for residuals of a 
cold injury, to include peripheral neuropathy of the upper and 
lower extremities, is granted.



B.  Right Hand and Arm Disability

The Veteran contends that his current right hand and arm 
disability is due to a fall from a pole while working as a 
lineman in service.

The Veteran's service treatment records reveal that the Veteran 
fell off of a pole in November 1955.  The Veteran was treated for 
a hand condition in November 1955.  Upon examination at 
separation from service in September 1956 the Veteran was not 
noted to have any residuals of an injury to the right hand and 
arm.

In April 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he first noticed pain in 
his right arm 7 to 8 years prior to the examination.  He did not 
report any injury or accident and stated that the pain came along 
gradually.  The Veteran indicated that the pain was similar to 
the pain that he had experienced in service when he injured his 
arm.  He reported that he fell off a 35 foot pole while 
performing line work and that he was treated by a military 
physician.  The Veteran stated that he was placed on no duty for 
5 months after the accident.  He indicated that he injured his 
right hand in the same accident.  However, the pain subsided and 
only reappeared 7 to 8 years prior the examination.  After 
physical examination the Veteran was diagnosed with multilevel 
right cervical radiculopathies, moderate.  The examiner rendered 
the opinion that the Veteran's "current disorder of the hands 
and arms (cervical radiculopathy) is as likely as not related to 
a fall during service."

The Board finds that entitlement to service connection for a 
right hand and arm disability is warranted.  The Veteran's 
service treatment records reveal that the Veteran was treated 
after being injured in a fall from a pole in service.  After 
examination in April 2009 the Veteran was diagnosed with 
multilevel right cervical radiculopathies, moderate.  The 
examiner rendered the opinion that the Veteran's "current 
disorder of the hands and arms (cervical radiculopathy) is as 
likely as not related to a fall in service."  As such, 
entitlement to service connection for a right hand and arm 
disability is granted.

C.  Residuals of an Injury to the Cervical Spine

The Veteran contends that his current cervical spine is due to a 
fall from a pole while working as a lineman in service.  The 
Veteran's service treatment records do not reveal any complaint, 
diagnosis, or treatment for any cervical spine injury.  Upon 
examination at separation from service the Veteran was not noted 
to have any musculoskeletal disorders, including any disorders of 
the cervical spine.

The Veteran's service treatment records reveal that the Veteran 
was treated after falling off a pole in November 1955.  However, 
upon examination at separation from service the Veteran was not 
noted to have any musculoskeletal disorder.

In a private treatment note, dated in February 1977, the Veteran 
was diagnosed with cervical nerve compression after injuring 
himself while working as a lineman.  In a treatment note, dated 
in May 2006, the Veteran complained of neck pain.  A private 
treatment note, dated in September 2008, indicated that the 
Veteran was diagnosed with degenerative disease of the cervical 
spine.  The physician noted that the Veteran fell 35 feet from a 
pole in service and that the Veteran fell again while at work in 
1981.  The physician stated that "[t]here is a definite 
correlation" between the Veteran's in service injury and his 
current cervical disorder.  The physician noted that the 
Veteran's injury "hastened the development of degenerative 
arthritis."

In April 2009 the Veteran was afforded a VA C&P examination.  The 
Veteran reported that he injured his cervical spine in a fall 
from a pole while in service.  The Veteran reported that he has 
had pain in his cervical spine ever since the accident in 
service.  Review of the claims folder revealed that the Veteran 
first reported neck pain in 1977 when he was treated after a post 
service accident.  After physical examination the Veteran was 
diagnosed with moderate cervical spondylosis and severe cervical 
degenerative disc disease.  The examiner rendered the opinion 
that the "Veteran's current cervical spine disorder is as likely 
as not related to a fall during service."  The examiner provided 
the rationale that the Veteran had a significant traumatic fall 
and that although the Veteran had subsequently injured his neck 
in 1977 and was treated at that time, the level of disorder was 
high for a 41 year old.  The examiner noted that it was likely 
that the Veteran had cervical spine disorder from service that 
was aggravated by the post service injury.

The Board finds that entitlement to service connection for 
residuals of an injury to the cervical spine is warranted.  The 
Veteran's service treatment records reveal that the Veteran was 
treated after falling from a pole while in service.  The 
Veteran's post service treatment records reveal that the Veteran 
complained of cervical spine pain in May 2006.  In April 2009, 
after examination, the Veteran was diagnosed with moderate 
cervical spondylosis and severe cervical degenerative disc 
disease.  The examiner rendered the opinion that these conditions 
were at least as likely as not related to the Veteran's fall from 
a pole in service.  The examiner reasoned that the Veteran had a 
significant traumatic fall in service and that the Veteran had 
first seen a physician at the age of 41 for neck pain and that is 
an early age to reveal the findings then present.  In addition, 
the Veteran's private physician has rendered the opinion that the 
Veteran's cervical spine disorder is correlated with the 
Veteran's in service injury.  As such, entitlement to service 
connection for residuals of an injury to the cervical spine is 
warranted.

D.  Residuals of an Injury to the Lumbar Spine

The Veteran contends that his current lumbar spine disability is 
due to a fall from a pole while working as a lineman in service.  
The Veteran's service treatment records reveal that the Veteran 
fell off of a pole in November 1955.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any lumbar spine injury.  Upon examination at 
separation from service the Veteran was not noted to have any 
musculoskeletal disorders, including any disorder of the lumbar 
spine.

In a treatment note, dated in May 2006, the Veteran complained of 
back pain.

As noted above, a private treatment note, dated in September 
2008, indicated that the Veteran was diagnosed with degenerative 
spondylolisthesis L4-L5 with facet arthritis.  The physician 
noted that the Veteran fell 35 feet from a pole in service and 
that the Veteran fell while at work in 1981.  The physician 
stated that "[t]here is a definite correlation" between the 
Veteran's in service injury and his current lumbar disorder.  The 
physician noted that the Veteran's injury "hastened the 
development of degenerative arthritis."  

In April 2009 the Veteran was afforded a VA C&P examination.  The 
Veteran reported that he injured his lumbar spine in a fall from 
a pole while in service.  The Veteran reported that he has had 
pain in his lumbar spine ever since the accident in service.  
After physical examination the Veteran was diagnosed with severe 
lumbar spine osteoarthritis and severe lumbar degenerative disc 
disease.  The examiner rendered the opinion that the "Veteran's 
current lumbar spine disorder is not at least as likely as not 
related to a fall during service."  The examiner provided the 
rationale that there was no documentation of lower back pain in 
the Veteran's post service treatment records dated in 1977.  In 
addition the examiner noted that the natural aging process was 
more likely than not a contributing factor to the lumbar spine 
condition.

The Board finds that entitlement to service connection for 
residuals of an injury to the lumbar spine is not warranted.  
First, while the Veteran reports that he injured his back in 
service, there is no indication in the service treatment records 
that the Veteran had a chronic back condition in service.  While 
the Veteran is competent to report that he suffered a back injury 
in service, the Board finds the service treatment records to be 
the most probative evidence as to whether the Veteran had a 
chronic back condition in service.  

Regarding continuity of symptomatology, the Board finds that the 
Veteran's reports of back pain following a fall in service are 
credible and acknowledges that the Veteran has reported that he 
has had lower back pain since service.  In addition, the 
Veteran's brother has reported that the Veteran has suffered from 
lower back pain since service.  The Veteran and his brother are 
competent to make these statements.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In the Veteran's testimony 
before the undersigned Veterans Law Judge the Veteran reported 
that he spent 5 months on no duty until he started to feel better 
and then he was placed on light duty.  While the Veteran's 
service treatment records reveal that the Veteran was treated 
after a fall from a pole in service; upon examination at 
separation from service the Veteran was not noted to have any 
musculoskeletal disorder and there is no evidence of any 
complaints any lower back pain or a lumbar spine disorder until 
many years after separation from service.  In addition, when seen 
for cervical spine complaints in 1977, no complaints regarding 
the back were noted and the back was found to be negative.  This 
is highly probative evidence showing that the Veteran did not 
have a back condition in 1977.  

The Board acknowledges that a private physician rendered the 
opinion that there was a correlation between the Veteran's in 
service accident and the Veteran's current lumbar spine condition 
based upon the fall hastening the development of arthritis.  
However, after examination in April 2009, the Veteran was 
diagnosed with severe lumbar spine osteoarthritis and severe 
lumbar degenerative disc disease.  The examiner rendered the 
opinion that the Veteran's lumbar spine disorders were not at 
least as likely as not related to the Veteran's active service, 
including the Veteran's fall.  The examiner reasoned that there 
was no indication of any lower back pain in 1977 and the lumbar 
spine disorder was more likely due to the natural process of 
aging.  The Board finds the VA examiner's opinion is entitled to 
greater probative weight because it was rendered after a physical 
examination of the Veteran and after a review of the medical 
history.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

To the extent that there is lay evidence indicating that the 
Veteran has had back pain since the in-service injury, the Board 
finds that such lay testimony is not competent to connect 
currently diagnosed osteoarthritis and degenerative disc disease 
to the injury in service and continuity of symptoms thereafter.  
Competent medical evidence is required to provide the nexus as 
osteoarthritis and degenerative disc disease are not conditions 
that are within the ability of a lay person to diagnose and 
assign an etiology.  Moreover, the most probative evidence, the 
VA medical examiner's opinion, is against finding a nexus between 
the injury in service and the currently diagnosed conditions 
despite the assertions of pain since service.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's lumbar spine 
disorder is related to the Veteran's active service, including 
the Veteran's fall in service, and service connection for 
residuals of an injury to the lumbar spine is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With respect to the issues for service connection that were 
granted, the Board has granted in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

With respect to the lumbar spine issue, the VCAA duty to notify 
was satisfied by way of letters sent to the appellant in April 
2005 and July 2005 that fully addressed all notice elements and 
were sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided in March 
2006 and the claims was thereafter readjudicated by way of a 
Statement of the Case dated in August 2007 curing the notice 
error.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Monmouth Medical 
Center and Dr. I.S., and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in April 2009.

The Board notes that the Veteran's claim of entitlement to 
service connection for residuals of an injury to the lumbar spine 
was remanded by the Board for additional development in February 
2009.  Relevant to the Veteran's claim of entitlement to service 
connection for residuals of an injury to the lumbar spine, the 
Board ordered that the records associated with the Veteran's VA 
treatment dated since November 2008 be associated with the claims 
folder and that the Veteran be afforded a VA examination 
regarding the etiology of any lumbar spine disorder found to be 
present.  Pursuant to the Board's remand, the records regarding 
the Veteran's treatment by VA have been associated with the 
claims folder and the Veteran was afforded an adequate VA spine 
examination in April 2009.  As such, the Board finds that there 
has been substantial compliance with the instructions in its 
February 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the residuals of a cold 
injury, to include peripheral neuropathy of the upper and lower 
extremities, is granted.

Entitlement to service connection for a right hand and arm 
disability is granted.

Entitlement to service connection for the residuals of an injury 
to the cervical spine is granted.

Entitlement to service connection for the residuals of an injury 
to the lumbar spine is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


